Citation Nr: 1007782	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  99-19 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for arthritis, to 
include rheumatoid arthritis.

4.  Entitlement to service connection for chronic throat 
pathology.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Bergmann 
Moore, LLC




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico in March 1999 and 
October 2005.

In July 2005, the Board rendered unfavorable determinations 
on the claims of whether new and material evidence had been 
submitted to reopen a claim of service connection for 
depressive neurosis and entitlement to service connection for 
hepatitis; arthritis, including rheumatoid arthritis; and 
chronic throat pathology.
The Veteran appealed these determinations to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
June 2006, the Veteran and the Secretary of Veterans Appeals 
(Secretary) filed a joint motion for remand.  This motion was 
granted in a July 2006 Court order, and the case is again 
before the Board.

In the July 2005 decision, the Board also remanded the claims 
of entitlement to service connection for stomach/upper 
gastrointestinal disability and entitlement to a 10 percent 
evaluation based upon multiple noncompensable service-
connected disabilities to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  In October 2005, however, 
the AMC granted service connection for GERD and IBS and, in 
assigning a 10 percent evaluation, rendered the claim for a 
10 percent evaluation based upon multiple noncompensable 
service-connected disabilities moot.

As noted above, the AMC granted service connection for GERD 
and IBS and assigned an initial 10 percent evaluation.  The 
Veteran's Notice of Disagreement with this initial evaluation 
was received by the RO in December 2005.  In compliance with 
the March 2007 Board remand, the RO issued a Statement of the 
Case for this issue in September 2007.  The Veteran did not 
file a Form 9, but instead filed a new claim stating that his 
disability had increased in severity.  A Supplemental 
Statement of the Case was issued in March 2008.  The Veteran 
again did not file a Form 9.  Therefore, this issue is not 
before the Board.  

The issues of entitlement to service connection for 
hepatitis, a throat pathology and arthritis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The Veteran's claim for service connection for a 
psychiatric disorder (formerly adjudicated as depressive 
neurosis) was previously denied in an unappealed April 1977 
rating decision.

2. Evidence received since the April 1977 rating decision is 
new and bears directly and substantially on the question of 
whether the Veteran's current psychiatric disorder is related 
to the Veteran's military service.  

3.  The Veteran's psychiatric disorder, to include 
schizophrenia, has been shown to be etiologically related to 
the Veteran's service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2009); 38 C.F.R. 
§ 3.156 (2000).

2.  The Veteran's psychiatric disorder, to include 
schizophrenia, was incurred as a result of the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Since the Board is granting the claim for service connection 
for the Veteran's psychiatric disorder, to include 
schizophrenia, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

In response to the July 2006 Joint Motion Remand (JMR) and 
the March 2007 Board Remand, the RO attempted to obtain 
treatment records from the VAMCs in Manhattan and Bronx, New 
York.  The VAMC in Bronx, New York responded that no records 
were retrieved for the Veteran for that period of time.  The 
VAMC in Manhattan forwarded records of treatment of the 
Veteran at their facility from October 1994 to July 1996.  
Therefore, the Board finds that the RO complied with the JMR 
and Board remand.




II.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO prior to August 29, 2001, this revision 
does not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for a psychiatric disorder, formerly adjudicated 
as depressive neurosis, was denied in an April 1977 rating 
decision due to the absence of evidence showing that a 
nervous condition existed during service or within one year 
after discharge from service.  Evidence of record at that 
time included service treatment records and a February 1977 
psychiatric examination report containing a diagnosis of 
depressive neurosis.  
The Veteran was notified of this decision in April 1977, and 
he did not file a Notice of Disagreement with this decision.  
The Board therefore finds that the April 1977 rating decision 
is final under 38 U.S.C.A. § 7105(c).  The question for the 
Board now is whether new and material evidence has been 
received by the RO in support of the Veteran's claim since 
the issuance of that decision.

In this regard, the Board notes that the claims file now 
includes a December 2009 opinion by a private psychiatrist 
stating that the Veteran's symptoms of his current 
psychiatric disorder, schizophrenia, began during the 
Veteran's military service.    As such, this evidence bears 
directly and substantially on the question of a current 
psychiatric disorder of in-service onset and must be 
considered "material."  The Veteran has also submitted 
several statements by his friends and relatives attesting to 
the fact that the Veteran's nervous and anxious behavior 
began when he returned from his military service.  This 
evidence also bears directly and substantially on the 
question of a current psychiatric disorder of in-service 
onset and must be considered "material."  

As VA has received new and material evidence, the Veteran's 
claim for service connection for a psychiatric disorder, to 
include schizophrenia, is considered reopened. 

As the claim is reopened, adjudication of the merits is in 
order.

III.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 
2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
person may provide eyewitness account of medical symptoms).

The Board may only consider independent medical evidence to 
support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

The Veteran's service treatment records are negative for any 
complaint or treatment for a psychiatric disability.  The 
first post-service evidence showing a psychiatric disorder is 
a February 1977 psychiatric examination report conducted 
shortly after the Veteran was discharged.  The Veteran was 
diagnosed with moderate or moderately severe depressive 
neurosis.  The examination report noted that the Veteran 
lived a secluded life during his military service and would 
spend his weekends painting or drawing in his barracks.  At 
the time of the examination, the Veteran did not exhibit 
disorders in his stream of mental activity.  The Veteran 
reported that he stayed in his home most of the time and 
would become nervous if he heard noises or watched fights in 
the neighborhood.  He also reported hearing noises and queer 
experiences at night.  The Veteran had no friends and rarely 
would talk to people in the neighborhood.  

Following service, the Veteran was diagnosed with a variety 
of psychiatric disabilities.  An August 1996 VA treatment 
record shows that the Veteran was diagnosed with depression 
and hospitalized due to suicidal ideation in June of 1996.  
In February 1997, a VA treatment record shows a diagnosis for 
depressive disorder and schizoid traits.  Other VA treatment 
records show ongoing treatment for depressive neurosis, panic 
disorder and dysthymia.  In November 1999, the Veteran was 
hospitalized again for major depression with psychotic 
features.  Major depressive disorder with psychotic features 
was also noted in a 2003 VA treatment record.

In June 1999, the Veteran was afforded a VA examination.  The 
Veteran's claims file does not appear to have been available 
to the examiner and the computer file did not include the 
Veteran's prior hospitalization due to his mental illness.  
Upon examination, his mood was depressed an anxious and his 
affect was constricted.  He was diagnosed with dysthymia.  
The examiner did not provide an opinion as to whether his 
current disability was related to his military service.  

In April 2002, the Veteran was afforded another VA 
examination.  The examiner reviewed the claims file in 
conjunction with the examination.  The Veteran stated that he 
did not attribute his psychiatric condition to any specific 
traumatic event but to several traumatic experiences.  While 
in the military, the Veteran reported that he witnessed a 
peer shoot himself, but the Veteran did not attribute his 
emotional problems to this specific event, but instead to a 
number of traumatic events experiences throughout his life.  
His psychiatric symptoms appeared with the traumatic event of 
a work accident in the early 1990's.  This seems to have been 
the last traumatic event that led to decompensation and added 
to the earlier ones.  He became isolated and began 
experiencing crying spells, hearing voices, and having panic 
attacks.  He had suicidal ideation and was hospitalized 
twice.  The Veteran reported panic and fear, nightmares, 
hearing voices that tell him to kill himself, crying spells, 
and suicidal ideation.  Upon examination, the Veteran was 
logical and coherent.  He was not experiencing auditory 
hallucinations, ideas of reference or delusions.  He was 
diagnosed with major depressive disorder with psychotic 
features.  

In December 2009, the Veteran was examined by a private 
psychiatrist who also reviewed the Veteran's claims file.  
The psychiatrist opined that the February 1977 examination 
conducted shortly after the Veteran's discharge described a 
man who was profoundly ill, becoming nervous if he heard 
noises, or left his home.  He was clearly unable to function, 
work, or manage in any occupational setting at that time.  
The report suggested that first signs and symptoms of his 
psychiatric illness began specifically while he was on active 
duty service.  A further report that same month noted a 
diagnosis of anxiety neurosis and described the Veteran's 
medications.  A brief note in follow-up from his initial 
consultation, suggested that his initial symptoms began in 
1974.  The psychiatrist noted that the Veteran had a steady 
deterioration in his clinical condition that began during 
active duty service.  The psychiatrist noted that the 
Veteran's "somatic complaints" of back pain (without 
history of injury), and a variety of complaints and problems 
with no objective medical information are likely a result of 
the Veteran's psychiatric disease.  The Veteran had a variety 
of vague complaints that changed very consistently, as one 
would expect to see in a patient deteriorating from a primary 
thought disorder.  After examining the Veteran, the 
psychiatrist diagnosed the Veteran with schizoaffective 
disorder, depressed type.  He found the Veteran to be 
profoundly psychiatrically ill.  His affect was labile and 
incongruent with mood.  His thought processes were neither 
linear nor logical, and contained looseness of associations.  
His thought content was also positive for intermittent 
suicidal ideation, and intermittent homicidal ideation.  He 
had auditory hallucination, paranoid ideation, and paranoid 
delusions.  Based on the lay statements provided by friends 
and relatives, the Veteran had a change in his behavior while 
he was serving in the military.  The psychiatrist stated that 
schizoaffective disorder does not manifest in a short period 
of time, but develops over an extended period and that is 
what happened to the Veteran.  The psychiatrist opined that 
the Veteran's illness began around the time of active duty 
and steadily progressed until the present day.

The claims file also includes several statements by the 
Veteran's friends and family attesting that the Veteran's 
nervous and anxious behavior began when he returned from his 
military service.  A family friend stated that before the 
Veteran served in the military, the Veteran was an extremely 
active and hard-working person, always seeing his friends and 
family.  After returning from the military, he was 
emotionally unstable and an extremely nervous person.  He did 
not like to be with family and friends and preferred to stay 
shut up in his room.  

The preponderance of the evidence shows that the Veteran's 
psychiatric disorder began during the Veteran's military 
service.  Although the April 2002 examiner stated that the 
Veteran's psychiatric symptoms appeared with a traumatic 
event of a work accident in the 1990's, the examiner also 
stated that the work accident was the last traumatic event 
that led to decompensation and added to the earlier event 
that incurred in service.  Therefore, the April 2002 examiner 
does not entirely discount the effects of service on the 
Veteran's psychiatric illness.  The December 2009 
psychiatrist noted that the April 2002 examiner did not 
consider the twenty years of deterioration prior to the work 
event and that the Veteran deteriorated dramatically 
immediately after service as shown in the February 1977 
examination.  Even if the April 2002 examiners opinion is 
construed as stating that the Veteran's psychiatric illness 
began after service, the Board finds that probative weight of 
the April 2002 examination is far outweighed by the more 
thorough and detailed December 2009 private examination 
report.

The December 2009 psychiatrist conducted a comprehensive 
evaluation of the Veteran's claims file and treatment 
records.  He examined the Veteran and provided a detailed 
report explaining his rational of why the Veteran's current 
diagnosis was not a depressive or anxiety disorder but in 
fact, schizophrenia.  The psychiatrist further opined that 
the Veteran's current schizophrenia began during the 
Veteran's military service.  He based his opinion on the lay 
statements that described how the Veteran's behavior changed 
drastically when he returned from service as well as the 
psychiatric examination conducted in February 1977, that 
showed a profoundly ill man, becoming nervous if he heard 
noises or left his home.  The psychiatrist also provided a 
extremely detailed review of the deterioration of the 
Veteran's psychiatric symptoms since his military service.  

In summary, the Veteran's most recent private psychiatric 
examination report clearly supports the Veteran's contention 
that his current psychiatric disability is etiologically 
related to service.  The submitted lay statements as well as 
the February 1977 examination also support the Veteran's 
claim.  Accordingly, service connection is warranted for the 
Veteran's psychiatric disorder, to include schizophrenia, and 
the appeal is granted.

ORDER

New and material evidence has been received to reopen a claim 
for service connection for a psychiatric disorder, to include 
schizophrenia, and the appeal is granted.

Service connection for a psychiatric disorder, to include 
schizophrenia, is granted, 


REMAND

The December 2009 private psychiatrist, who reviewed the 
Veteran's medical records and claims file, noted in his 
examination report that the Veteran was diagnosed with 
schizoaffective disorder and somatoform disorder on July 15, 
2008 at the Wilmington VA Medical Center.  This records is 
not included in the claims file.  The last treatment record 
from the Wilmington VA Medical Center included in the claims 
file is dated in August 2007.  VA has a duty to obtain all 
pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  As the Veteran sought treatment for his 
psychiatric disability at the Wilmington VA Medical Center, 
he may have also received treatment for his other 
disabilities at that facility since August 2007.  Before the 
Veteran's claims for service connection for hepatitis, a 
throat pathology and arthritis can be adjudicated, all 
pertinent VA treatment records must be obtained.

The Veteran's private psychiatrist explained in his December 
2009 report that the somatic complaints including chronic 
lower back pain (without history of injury), and a variety of 
complaints, problems, and issues that do not have any 
objective medical information are likely a result of the 
Veteran's primary thought disorder.  The psychiatrist further 
stated that the Veteran was diagnosed with schizoaffective 
disorder and somatoform disorder in July 2008.  In light of 
this new evidence, the Board finds that a VA examination is 
warranted to determine whether the Veteran's claimed 
disabilities exist.  
Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all VA treatment 
records from the VA Medical Center at the 
Wilmington VA Medical Center and associate 
them with the claims file.  Specifically, 
records beginning in August 2007 should be 
obtained and should include a July 15, 
2008 psychiatric treatment record.  

The RO is reminded that it should continue 
efforts to procure the relevant records 
until either the records are received, or 
until it receives specific information 
that the records sought do not exist or 
that further efforts to obtain them would 
be futile.  All records and/or responses 
received should be associated with the 
claims file.

2.  After item #1 is completed, the 
Veteran should be afforded a new VA 
examination, with an appropriate examiner, 
to determine the nature and etiology of 
the claimed throat pathology, arthritis, 
to include rheumatoid arthritis, and 
hepatitis. The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the each 
claimed disorder, if any.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that each diagnosed disorder 
is etiologically related to the Veteran's 
period of active service.

If any opinions are unfavorable to the 
Veteran, the examiner must provide a 
complete rationale for the opinion(s), as 
"[i]t is the factually accurate, fully 
articulated, sound reasoning for the 
conclusion, not the mere fact that the 
claims file was reviewed, that contributes 
probative value to a medical opinion."  
See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


